Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 11/2/2021 in which Claims 1, 2, 4, 8, 9, 13-16 are pending where Claims 6, 7 are canceled and Claims 17-22 are new.
Response to Arguments
2.	Applicant’s arguments, see pages 4-6, filed 7/9/2021, with respect to the rejection(s) of claim(s) 1, 9 under Favalora and Hartell have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of French et al.
Claim Objections
3.	Claims 22 objected to because of the following informalities:  Claim 22 depends from canceled claim 12  Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim(s) 1, 4, 8, 9, 13, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0308401 to French et al (“French”) in view of U.S. Patent 9,383,562 to Hartell et al (“Hartell”).
As to Claim 1, French teaches a display device comprising: a light engine (image display apparatus 300 includes a light source 101 [light engine], see ¶ 0100; Fig. 8); a projection lens (projection optics 306 [projection lens], see ¶ 0100; Fig. 8); a spatial light modulator along an optical path from the light engine to the projection lens wherein the spatial light modulator comprises a plurality of pixels (SLMs 102, 104 are arranged optically in series...the relay optics 304 is configured to image light from first pixels of the first SLM 102 onto corresponding second pixels of the second SLM 104, see ¶ 0100; Figure 8 illustrates SLMs 102, 104 arranged along an optical path between the light source 101 and the projection optics 306); a digital micromirror device along the optical path between the spatial light modulator and the projection lens (second SLM 104 (e.g. in a DMD-type SLM), see ¶ 0039; Figure 8 illustrates SLM 104 arranged along an optical path between SLM 102 and the projection optics 306); and an imaging lens arranged between the spatial light modulator and the digital micromirror device (relay optics 304 can be or include a lens system, which may be entirely or partly refractive; the relay optics 304 can be mirror-based, see ¶ 0100; Figure 8 illustrates relay optics 304 arranged between SLM 102 and SLM 104 (DMD)); the imaging lens being configured to image each pixel onto a respective micromirror (second SLM 104 (e.g. in a DMD-type SLM, a mirror of the first SLM 102 reflects the light 107 as first modulated light 108 to the second SLM 104), see ¶ 0039; SLMs incorporate micromirror devices, the mirrors of the first SLM 102 may reflect light away from the second SLM 104, see ¶ 0044; first SLM 102 is illustrated by a group or plurality of first pixels, and the second SLM 104 is illustrated by a second pixel...a number of first pixels of the first SLM 102 will each contribute to the light falling on a second pixel of the second SLM 104, see ¶ 0062; relay optics 304 can be or include a lens system, which may be entirely .
French does not expressly teach wherein the digital micromirror device has a plurality of individually-directable micromirrors.
Hartell teaches wherein the at least one directable mirror comprises a digital micromirror device having a plurality of individually-directable micromirrors  (a digital micromirror device having a plurality of individually addressable micromirrors; a convex mirror [individually-directable micromirror]; and a concave mirror [individually-directable micromirror] concentric to the convex mirror; wherein the convex mirror and the concave mirror defined an optical triplet located in an optical path with the digital micromirror device [spatial light modulator] and the optical device, e.g. projection lens; and wherein the concave mirror comprises two concave mirror sections, one or both concave mirror sections moveable relative to the convex mirror so as to control an image mapping between the digital micromirror device and the optical device, see Col. 2, lines 39-46; any single micromirror of the DMD 207 can alternate between one of two resting states, see Col. 7, lines 30-31, Fig. 2; two concave mirrors 223 and 227 and one convex mirror 225, see Col. 7, lines 42-43, Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify French with Hartell to teach wherein the at least one directable mirror comprises a digital micromirror device having a plurality of individually-directable micromirrors. The 
As to Claim 4, depending from Claim 1, French teaches wherein the spatial light modulator is a digital micromirror device (second SLM 104 (e.g. in a DMD-type SLM), see ¶ 0039; SLMs incorporate micromirror devices, the mirrors of the first SLM 102 may reflect light away from the second SLM 104, see ¶ 0044).
As to Claim 8, depending from Claim 1, French teaches wherein the imaging lens is configured to image a plurality of pixels onto each micromirror (second SLM 104 (e.g. in a DMD-type SLM, a mirror of the first SLM 102 reflects the light 107 as first modulated light 108 to the second SLM 104), see ¶ 0039; SLMs incorporate micromirror devices, the mirrors of the first SLM 102 may reflect light away from the second SLM 104, see ¶ 0044; first SLM 102 is illustrated by a group or plurality of first pixels, and the second SLM 104 is illustrated by a second pixel...a number of first pixels of the first SLM 102 will each contribute to the light falling on a second pixel of the second SLM 104, see ¶ 0062; relay optics 304 [imaging lens] can be or include a lens system, which may be entirely or partly refractive; the relay optics 304 can be mirror-based, see ¶ 0100; Figure 8 illustrates relay optics 304 arranged between SLM 102 and SLM 104 (DMD)).
As to Claim 9, French teaches a method comprising: directing light from a light source to a spatial light modulator comprising a plurality of pixels (SLMs 102, 104 are arranged optically in series...the relay optics 304 is configured to using an imaging lens, imaging each pixel on a respective directable micromirror of a digital micromirror device (second SLM 104 (e.g. in a DMD-type SLM, a mirror of the first SLM 102 reflects the light 107 as first modulated light 108 to the second SLM 104), see ¶ 0039; SLMs incorporate micromirror devices, the mirrors of the first SLM 102 may reflect light away from the second SLM 104, see ¶ 0044; first SLM 102 is illustrated by a group or plurality of first pixels, and the second SLM 104 is illustrated by a second pixel...a number of first pixels of the first SLM 102 will each contribute to the light falling on a second pixel of the second SLM 104, see ¶ 0062; relay optics 304 can be or include a lens system, which may be entirely or partly refractive; the relay optics 304 can be mirror-based, see ¶ 0100; Figure 8 illustrates relay optics 304 arranged between SLM 102 and SLM 104 (DMD)); while at least one of the directable micromirrors is in a first position, (i) modulating the light with the spatial light modulator to generate a first modulated light pattern and and (ii) reflecting the first modulated light pattern from the at least one directable micromirror toward a projection lens (The first SLM 102 is upstream of the second SLM 104 in an optical path from the light source 101 to the screen 103, such that light 107 from the light source 101 is modulated by the first SLM 102, then outputted to the second SLM 104 for further modulation, then outputted to the screen 104, see ¶ 0038; second SLM 104 (e.g. in a DMD-type SLM, a mirror of the first SLM 102 reflects the light 107 as first while the at least one directable micromirror is in a second position, (i) modulating the light with the spatial light modulator to generate a second modulated light pattern and (ii) reflecting the second modulated light pattern from the at least one directable micromirror toward the projection lens (second SLM 104 (e.g. in a DMD-type SLM, a mirror of the first SLM 102 reflects the light 107 as first modulated light 108 to the second SLM 104, see ¶ 0039; light reflected from multiple first pixels of the first SLM 102 may pass to the same second pixel of the second SLM 104. As such, pixels between two SLMs in series may correspond to one another (or be associated with one another) where light reflected by first pixels of the first SLM 102 reaches particular second pixels of the second SLM 104, see ¶ 0041; Figure 8 illustrates SLM 104 arranged along an optical path between SLM 102 and the projection optics 306),  
projecting the first and second modulated light patterns from the projection lens (The first SLM 102 is upstream of the second SLM 104 in an optical path from the light source 101 to the screen 103, such that light 107 from the light source 101 is modulated by the first SLM 102, then outputted to the second SLM 104 for further modulation, then outputted to the screen 103, see ¶ 0038; Figure 8 illustrates SLMs 102, 104 arranged along an optical path between the light source 101 and the projection optics 306).  
French does not expressly disclose a digital micromirror device having a plurality of individually-directable micromirrors, the method comprising tilting the 
Hartell teaches a digital micromirror device having a plurality of individually-directable micromirrors the method comprising tilting the micromirrors through a plurality of positions including the first and second positions (a digital micromirror device having a plurality of individually addressable micromirrors; a convex mirror [individually-directable micromirror]; and a concave mirror [individually-directable micromirror] concentric to the convex mirror; wherein the convex mirror and the concave mirror defined an optical triplet located in an optical path with the digital micromirror device [spatial light modulator] and the optical device, e.g. projection lens; and wherein the concave mirror comprises two concave mirror sections, one or both concave mirror sections moveable relative to the convex mirror so as to control an image mapping between the digital micromirror device and the optical device, see Col. 2, lines 39-46; any single micromirror of the DMD 207 can alternate between one of two resting states, see Col. 7, lines 30-31, Fig. 2; two concave mirrors 223 and 227 and one convex mirror 225, see Col. 7, lines 42-43, Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify French with Hartell to  teach wherein the at least one directable micromirror comprises a digital micromirror device having a plurality of individually-directable micromirrors, the method comprising tilting the micromirrors through a plurality of positions including the first and second positions. The suggestion/motivation would have been in order 
As to Claim 13, depending from Claim 9, French teaches wherein projecting the first and second modulated light patterns comprises projecting the first and second modulated light patterns onto a screen (The first SLM 102 is upstream of the second SLM 104 in an optical path from the light source 101 to the screen 103, such that light 107 from the light source 101 is modulated by the first SLM 102, then outputted to the second SLM 104 for further modulation, then outputted to the screen 103, see ¶ 0038; Figure 8 illustrates SLMs 102, 104 arranged along an optical path between the light source 101 and the projection optics 306).
As to Claim 16, depending from Claim 9, French teaches wherein imaging each pixel on a respective micromirror comprises imaging a plurality of pixels onto each micromirror (second SLM 104 (e.g. in a DMD-type SLM, a mirror of the first SLM 102 reflects the light 107 as first modulated light 108 to the second SLM 104), see ¶ 0039; SLMs incorporate micromirror devices, the mirrors of the first SLM 102 may reflect light away from the second SLM 104, see ¶ 0044; first SLM 102 is illustrated by a group or plurality of first pixels, and the second SLM 104 is illustrated by a second pixel...a number of first pixels of the first SLM 102 will each contribute to the light falling on a second pixel of the second SLM 104, see ¶ 0062; relay optics 304 can be or include a lens system, which may be entirely or partly refractive; the relay optics 304 can be mirror-based, see ¶ 0100; Figure 8 illustrates relay optics 304 arranged between SLM 102 and SLM 104 (DMD)).
 wherein the spatial light modulator has a higher resolution than the digital micromirror device (corresponding pixels may include fractional correspondence (e.g., light output by a first pixel of a first SLM only falls on a part of a second pixel of a second SLM, or vice versa). Pixels of the SLMs may correspond even where the SLMs have different resolution, see ¶ 0034; second SLM 104 (e.g. in a DMD-type SLM), see ¶ 0039. Examiner construes that the first SLM has a higher resolution than the second SLM).
As to Claim 18, depending form Claim 4, French teaches wherein the spatial light modulator has micromirrors that are coated with red, green, and blue dielectric color filters (colour sequential or colour parallel designs using dual two-stage DMD SLMs. Similarly, the issues apply to modulating visible light (e.g., white or red, green and blue light), see ¶ 0046).
As to Claim 19, depending form Claim 9, French teaches wherein the spatial light modulator is a digital micromirror device (second SLM 104 (e.g. in a DMD-type SLM), see ¶ 0039; SLMs incorporate micromirror devices, the mirrors of the first SLM 102 may reflect light away from the second SLM 104, see ¶ 0044).
As to Claim 20, depending from Claim 9, French teaches wherein the spatial light modulator has a faster refresh rate than the digital micromirror device (a first modulator control signal indicating a first fraction of a frame time for driving at least one first pixel of a first spatial light modulator in an ON state, a second modulator control signal indicating a second fraction of a frame time for  second SLM 104 (e.g. in a DMD-type SLM), see ¶ 0039; Examiner construes the first fraction of frame time associated with the first SLM 102 to correspond to a faster refresh rate than the second fraction of frame time associated with the DMD-type SLM 104).  
As to Claim 21, depending form Claim 13, Hartell teaches wherein the screen is a reflective front-projection screen (projection system 901 (such as a digital cinema projector) incorporating a digital micromirror device, see Col. 10, lines 32-35).  
As to Claim 22, depending form Claim 13, Hartell teaches wherein the screen is a reflective front-projection screen (projection system 901 (such as in a rear-projection television or digital cinema projector) incorporating a digital micromirror device, see Col. 10, lines 32-35).  
9.	Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0308401 to French et al (“French”) in view of U.S. Patent 9,383,562 to Hartell et al (“Hartell”) in further view of WIPO Publication 2005/086766 to Cossairt et al (“Cossairt”).
a screen, wherein the projection lens is configured to project the modulated light on the screen, the screen including: a lenticular sheet layer; and a light-diffusing layer (Lenses 131 and 132 and scanning optical component image SLM 140 [spatial light modulator] to an intermediate image surface in projection optical system 150…scanning optical assembly 130 images SLM 140 to image locations 162A-162H; projection optical assembly 150 projects the intermediate images formed at locations 162A-162H out to diffusing screen 160, see pg. 7, lines 29-32; pg. 8, lines 5-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify French and Hartell with Cossairt to teach a screen, wherein the projection lens is configured to project the modulated light on the screen, the screen including: a lenticular sheet layer; and a light-diffusing layer. The suggestion/motivation would have been in order to direct light exiting the projection lens towards the image space at diffusing screen (see pg. 8, lines 6-8).
10.	Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0308401 to French et al (“French”) in view of U.S. Patent 9,383,562 to Hartell et al (“Hartell”) in further view of European Patent 1,069,454 to Horimai.
cycling the at least one directable mirror through a plurality of positions including the first position and the second position (angular scan at angles is performed in a period of 1/60 sec…viewers G1, G2 and G3 in the angular directions θ1, θ30 and θ60 will see images from view points different from each other, see ¶ 0152, Fig. 38).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify French and Hartell with Horimai to teach cycling the at least one directable mirror through a plurality of positions including the first position and the second position. The suggestion/motivation would have been in order to view an image from a view point different from the still images viewed in a different angular direction (see ¶ 0152).
As to Claim 15, depending from Claim 14, Horimai teaches cycling is performed at at least 60 Hz (angular scan at angles is performed in a period of 1/60 sec, see ¶ 0152).
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/EBONI N GILES/           Examiner, Art Unit 2694   



/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694